972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Javier Munoz SEGURA, Plaintiff-Appellant,v.Sherman BLOCK, Sheriff, Los Angeles County, et al.,Defendant-Appellee.
No. 88-6746.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Javier Segura, a California state prisoner, appeals pro se the district court's denial of leave to file his 42 U.S.C. § 1983 complaint without prepayment of filing fees.   In his complaint, Segura alleged that Los Angeles municipal employees and a towing company violated several constitutional provisions when they deprived him of a truck, another automobile, and construction work tools when he was arrested.   We affirm.


3
Under 28 U.S.C. § 1915(a), a district court may deny leave to proceed in forma pauperis if the complaint is frivolous.   Tripati v. First Nat'l Bank and Trust, 821 F.2d 1368 (9th Cir.1987).   A frivolous complaint lacks an arguable basis in law or fact.   Neitzke v. Williams, 490 U.S. 319, 323 (1989).   A district court must afford a pro se plaintiff notice of the complaint's deficiencies and an opportunity to amend prior to dismissal unless it is absolutely clear that the complaint's deficiencies are incurable.   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987).


4
Segura previously appealed the dismissal of his section 1983 action for failure to state a claim and frivolousness.   We ordered the district court to give him the opportunity to amend.   Segura v. Block, No. 86-6344 (9th Cir.  March 1, 1988).   Segura did not use this opportunity to his advantage, choosing instead to file another frivolous complaint.   Because he has again filed a meritless complaint, we affirm the district court's denial of his motion to proceed in forma pauperis and remand to dismiss the action under 28 U.S.C. § 1915(d).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3